Citation Nr: 0733428	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which granted service connection for bilateral 
sensorineural hearing loss with a zero percent 
(noncompensable) evaluation effective June 2, 2004.  

The Board remanded the case to the RO in September 2006.  
Development has been completed and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  VA audiometric testing performed in October 2004 revealed 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.  

2.  Private audiometric testing performed in September 2005 
revealed Level I hearing loss in the right ear and Level III 
hearing loss in the left ear.  

3.  Puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a June 2004 letter, prior to the issuance of an initial 
August 2004 rating decision, VA informed the veteran of the 
evidence necessary to substantiate his claim and asked him to 
provide any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.    

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability; 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, despite inadequate notice on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, the June 2004 letter addressed 
the veteran's original application for service connection.  
In a subsequent October 2004 rating decision, the RO 
readjudicated the veteran's claim and awarded service 
connection for bilateral sensorineural hearing loss.  
Therefore, the June 2004 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA examinations and 
private examinations have been associated with the claims 
file.  The veteran's representative has requested that a July 
2004 private audiology report be used as a basis for a grant 
in this case, or in the alternative the case be remanded to 
the RO for a new examination as the October 2004 VA examiner 
did not review the claims folder.  However, the Board finds 
that the October 2004 VA examination is adequate for rating 
purposes in this case.  The VA examination appears to be 
accurate and thorough.  Moreover, the October 2004 VA 
examiner reported that the examination was conducted in 
accordance with VA standard procedure, and it is clear that 
the examiner did review the July 2004 private audiology 
report.  In that regard, the VA examiner noted that there was 
no evidence on examination of the Word Recognition Score 
asymmetry found by the private audiologist between the right 
and left ears.  He noted further that the private report 
indicated that the examiner used "live voice" but that 
there is no annotation as to the presentation level, speech 
stimuli word lists, nor if masking was used.  Finally, the 
Board notes that a later September 2005 audiology report from 
the same private examiner does not show hearing loss to the 
degree shown on their own July 2004 audiology examination and 
in fact appears to be more consistent with the October 2004 
VA examination; it appears to have been conducted in 
accordance with the provisions of 38 C.F.R. § 4.85 (2007).  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

C.  Law and Analysis

The veteran is seeking an initial compensable evaluation for 
service-connected sensorineural bilateral hearing loss.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the preponderance of 
the evidence weighs against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  

The Board notes that United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for 
increased rating of a service-connected disability and from 
case where the veteran expresses dissatisfaction with the 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  See Id.  In this case, a staged rating is for 
consideration.

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

A graph of a July 2004 private audiogram has been associated 
with the clams file but may not be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Further, there is no 
indication that the audiogram was completed in accordance 
with 38 C.F.R. § 4.85(a) requirements.  See 38 C.F.R. § 
4.85(a) (stating that an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
determination test (Maryland CNC) and a puretone audiometry 
test).  Thus, the Board cannot consider the July 2004 private 
audiogram in evaluating the veteran's bilateral hearing loss.  

On the authorized VA audiological evaluation in October 2004, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
35
50
LEFT
35
40
55
65

The average puretone threshold was 36 decibels for the right 
ear and 49 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 in the left ear.


On a September 2005 private audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
60
LEFT
45
50
60
75

The average puretone threshold was 45 decibels for the right 
ear and 58 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 in the left ear.

Both the October 2004 and September 2005 examinations were 
properly executed in accordance with the 38 C.F.R. § 4.85(a) 
requirements for the evaluation of hearing impairment.  See 
38 C.F.R. § 4.85(a) (2007).  

Application of the above diagnostic criteria results in a 
noncompensable evaluation for the veteran's bilateral 
sensorineural hearing loss.  The October 2004 VA audiometric 
findings, applied to Table VI, yield a numeric designation of 
I for the right ear (36 decibel puretone threshold average, 
and 96 percent speech discrimination), and a numeric 
designation of I for the left ear (49 decibel puretone 
threshold average, and 92 percent speech discrimination).  
These numeric designations, entered into Table VII, produce a 
zero percent evaluation for hearing impairment.  The 
September 2005 audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (45 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of III for the 
left ear (58 decibel puretone threshold average, and 88 
percent speech discrimination).  These numeric designations, 
entered into Table VII, also produce a zero percent 
evaluation for hearing impairment.  Thus, the Board finds 
that the veteran's bilateral hearing loss was properly 
assigned a zero percent evaluation.  

Puretone thresholds reported on the veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.  The 
Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  



C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's bilateral sensorineural hearing loss warrants a 
compensable evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial compensable evaluation for bilateral sensorineural 
hearing loss is denied. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


